DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-10 & 16-19 are objected to because of the following informalities:
Claim 8, the phrase “each connecting a corresponding one of the spacer members” should read --each of the plurality of tie rods connecting a corresponding
Claim 16, Line 7, the phrase “each of the plurality of crossheads pivotally connected with a corresponding one of the crankshafts” should read --each of the plurality of crossheads pivotally connected with a corresponding one of the plurality of crankshafts--
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “each of the plurality of second structural members forms the portion of the crankcase frame and a portion of the crosshead support frame but not the support base”, in Lines 13-15, is indefinite.  Portions of the crankcase frame and the crosshead support frame are already defined in Lines 6 & 7 as being part of the first structural members.  It is not clear if “the portion of the crankcase frame” and “a portion of the crosshead support frame” are the same portions as defined in Lines 6 & 7, or different portions.  For the purpose of examination, the portions described in Lines 13-15 will be interpreted as second portions of the crankcase frame and crosshead support frame, since the second structural members are different from the first structural members.
As to Claim 15, the limitation “outboard ones of the spacer members are each fastened to a portion of the corresponding first structural member that forms the support base”, is indefinite.  Claim 12 claims a plurality of spacer members are disposed between the fluid end and corresponding first structural members.  It is not clear if the “outboard ones” in Claim 15 are defining additional spacer members in addition to the spacer members defined in Claim 12, or only further defining the location of the already defined spacer members in Claim 12.
Additionally, it is not clear if the phrase “the portion of the…support base” is referencing a specific first structural member of the first structural members or each of the first structural members.
For the purpose of examination, the limitation will be interpreted as the spacer members are comprised of outer spacer members, the outer spacer members are each fastened to the portion of a corresponding first structural member of the first structural members that form the support base.
As to Claim 16, the limitation “each of the plurality of second structural members forms a portion of the crankcase frame and a portion of the crosshead support frame but not the support base”, in Lines 18-20, is indefinite.  Portions of the crankcase frame and the crosshead support frame are already defined in Lines 6 & 7 as being part of the first structural members.  It is not clear if “the portion of the crankcase frame” and “a portion of the crosshead support frame” are the same portions as defined in Lines 6 & 7, or different portions.  For the purpose of examination, the portions described in Lines 13-15 will be interpreted as second portions of the crankcase frame and crosshead support frame, since the second structural members are different from the first structural members.
As to Claim 19, the limitation “portions of the…support base”, in Lines 14-15, is indefinite.  A support base portion has already been defined in Claim 16.  It is not clear if the support base portion in Claim 16 is the same support base portion as defined in Claim 19, or if the two portions are different portions.  For the purpose of examination, the two portions will be considered the same portions.
As to Claim 20, the limitation “the spacer section is…otherwise vertically supported by the support base”, in Lines 16-17, is indefinite.  The scope of the term “otherwise” is not clear, because the limitation include(s) elements not actually disclosed (those encompassed by "otherwise"), thereby rendering the scope of the claim(s) unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the term “otherwise”, which is how the limitation will be interpreted for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley (U.S. PGPub 2015/0132157), in view of Byrne (U.S. PGPub 2016/0025082).
As to Claim 1, Whaley teaches an apparatus (10) comprising: a reciprocating pump (10) comprising a power end (14), a fluid end (12), and a spacer section (the section in Figure 1A which includes stay rods 13) interposing (as shown in Figure 1A) the power (14) and fluid (12) ends, wherein the power end (14) comprises a structural support frame (as shown in Figure 1A), the structural support frame (as shown in Figure 1A) comprising a portion of a crankcase frame (the portion surrounding crankshaft 60, in Figure 1A); a portion of a crosshead support frame (the portion surrounding cylinder 26, in Figure 1A); and a portion of a support base (see Figure 1A below), wherein the support base portion (see Figure 1A below) extends beneath (as shown in Figure 1A) the crosshead support frame (the portion surrounding crankshaft 26, in Figure 1A) and the spacer section (the section in Figure 1A which includes stay rods 13).

    PNG
    media_image1.png
    733
    857
    media_image1.png
    Greyscale

Whaley Figure 1A, Modified by Examiner

Whaley does not teach the structural support frame comprising a plurality of structural members that are each a discrete, unitary member, and wherein each of the plurality of structural members forms: a portion of a crankcase frame; a portion of a crosshead support frame; and a portion of a support base…and wherein each of the plurality of structural members are first structural members, wherein the structural support frame further comprises a plurality of second structural members that are each a discrete, unitary member, and wherein each of the plurality of second structural members forms the portion of the crankcase frame and a portion of the crosshead support frame but not the support base.
Byrne describes a similar reciprocating pump, and teaches the structural support frame (as shown in Figure 8) comprising a plurality of structural members (42/44) that are each a discrete, unitary member (as shown in Figures 8/9), and wherein each of the plurality of structural members (42/44) forms: a portion of a crankcase frame (the middle portion of 42/44 through which hole 84 extends through); a portion of a crosshead support frame (the portion of 42/44 holding Element 88 in Figure 9); and a portion of a support base (52)…and wherein each of the plurality of structural members (42/44) are first structural members (42/44), wherein the structural support frame (40) further comprises a plurality of second structural members (46) that are each a discrete, unitary member (as shown in Figures 8/9), and wherein each of the plurality of second structural members (46) forms a second portion of the crankcase frame (as shown in Figures 8/9) and a second portion of the crosshead support frame (as shown in Figures 8/9) but not the support base.  Byrne Paragraph 0079 discusses various scenarios where the first structural members --outer structural members 42/44-- have feet 52, but the second structural members --inner structural members 46-- do not have feet.  This is also shown in at least Byrne Figures 2A/2B/3.  Therefore, when considering how to modify the Whaley structural support frame into discrete unitary members, as taught by Byrne, one of ordinary skill in the art would be motivated to include the Whaley support base on the first structural members, but exclude the support base on the second structural members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the structural assembly, as taught by Whaley, from outer discrete unitary members, and inner discrete unitary members, as taught by Byrne, to provide a multi-pump --or multi-plex-- (Paragraph 0078) power end housing which is easily assembled (Byrne Paragraph 0006) and increases fluid volume flow due to the increase in pumping chambers.
Since Byrne taught the use of a multiplex pump with discrete unitary structural members, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the Whaley crankshaft and crosshead structure, since it has been held a mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Once the teachings of Byrne are modified into Whaley, the duplication of the Whaley essential working parts results in a plurality of crankshafts (duplicated Whaley crankshafts, as shown in Whaley Figure 1A above), a plurality of crossheads (Whaley 34) pivotably connected (as shown in Whaley Figure 1A above) with a corresponding one of the crankshafts (as shown in Whaley Figure 1A above), and a plurality of structural members (the Whaley structural support frame, as shown in Figure 1A, modified into discrete, unitary members, as taught by Byrne Elements 42/44/46) that are each a discrete, unitary member (as taught by Byrne).
As to Claim 2, Whaley, as modified, teaches all the limitations of Claim 1, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) comprises a spacer frame (Whaley stay rods 13) fastened to (Whaley Paragraph 0024) the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, the Whaley stay rods 13 must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the spacer frame (Whaley stay rods 13) must also be fastened to the Whaley support base via the Whaley structural support frame.
As to Claim 3, Whaley, as modified, teaches all the limitations of Claim 1, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) is vertically supported by direct contact with the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).
As to Claim 4, Whaley, as modified, teaches all the limitations of Claim 1, and continues to teach each of the plurality of second structural members (Byrne 46) is interposed between (as shown in Byrne Figures 8/9) the first structural members (Whaley structural support frame, modified by Byrne as represented by Byrne 42/44).
As to Claim 5, Whaley, as modified, teaches all the limitations of Claim 1 & 4, and continues to teach each of the first and second structural members (the Whaley structural support frame, as shown in Figure 1A, modified into discrete, unitary members, as taught by Byrne Elements 42/44/46) are collectively connected in parallel (as shown at least in Byrne Figures 2A/2B/8/9).
As to Claim 6, Whaley, as modified, teaches all the limitations of Claim 1, and continues to teach the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above) is configured to connect the reciprocating pump (Whaley 10) to a base structure.  Although a base structure is not shown, it is possible to connect the Whaley support base to a base structure via either a clamping device or a tie-down device.  Therefore, the Whaley support base is configured to be connected to a base structure via either clamping the Whaley support base to a base structure or by tying the Whaley support base to a base structure.
As to Claim 7, Whaley, as modified, teaches all the limitations of Claim 1, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) comprises a spacer frame (at least Whaley 13, as shown in Whaley Figure 1A; see Whaley Figure 2 below) comprising a plurality of spacer members (Whaley 13) each of the plurality of spacer members (Whaley 13) disposed between the fluid end (Whaley 12) and the crosshead support frame (as shown in Whaley Figure 1A in the Claim 1 rejection above).

    PNG
    media_image2.png
    482
    741
    media_image2.png
    Greyscale

Whaley Figure 2, Modified by Examiner

As to Claim 11, Whaley, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach at least two of the spacer members (Whaley 13) of the plurality of spacer members are fastened to the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, each of the Whaley stay rods 13 must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the Whaley stay rods 13 must also be fastened to the Whaley support base via the Whaley structural support frame.
As to Claim 16, Whaley teaches an apparatus (10) comprising: a reciprocating pump (10) comprising a power end (14), a fluid end (12), and a spacer section (the section in Figure 1A which includes stay rods 13) interposing (as shown in Figure 1A) the power (14) and fluid (12) ends, wherein the power end (14) comprises: a crankcase (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above) comprising a crankcase frame (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above) and a crankshaft (see Figure 1A below) extending (the crankshaft extends radially inward from the crankcase frame, as shown in Figure 1A) from the crankcase frame (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above); a crosshead (the portion surrounding cylinder 26, in Figure 1A; see Figure 1A in the Claim 1 rejection above) comprising a crosshead support frame (the portion surrounding cylinder 26, in Figure 1A; see Figure 1A in the Claim 1 rejection above) and a crosshead (34) pivotably connected (as shown in Figure 1A below) with the crankshaft (as shown in Figure 1A below); and a structural support frame (as shown in Figure 1A) comprising a structural member (as shown in Figure 1A in the Claim 1 rejection above); the structural member forms: a portion of the crankcase frame (the portion surrounding crankshaft 60, in Figure 1A); a portion of the crosshead support frame (the portion surrounding cylinder 26, in Figure 1A); and a portion of a support base (as shown in Figure 1A in the Claim 1 rejection above), wherein the support base portion extends horizontally below the entire crosshead support portion and the spacer frame (as shown in Figure 1A in the Claim 1 rejection above).

    PNG
    media_image3.png
    606
    842
    media_image3.png
    Greyscale

Whaley Figure 1A, Modified by Examiner

Whaley does not teach a plurality of crankshafts, a plurality of crossheads pivotably connected with a corresponding one of the crankshafts, a structural support frame comprising: a plurality of first structural members that are each a discrete, unitary member…and a plurality of second structural members that are each a discrete, unitary member, wherein each second structural member forms a portion of the crankcase frame and a portion of the crosshead support frame but not the support base.
Byrne describes a similar reciprocating pump, and teaches a multiplex pump (Paragraph 0094) where the structural support frame (as shown in Figure 8) comprises a plurality of first structural members (42/44) that are each a discrete, unitary member (as shown in Figure 8)…and a plurality of second structural members (46, as shown in Figure 8) that are each a discrete, unitary member (as shown in Figure 8), wherein each second structural member (46) forms a portion of the crankcase frame (the right side of Figure 8) and a portion of the crosshead support frame (the left side of Figure 8) but not the support base.  Byrne Paragraph 0079 discusses various scenarios where the first structural members --outer structural members 42/44-- have feet 52, but the second structural members --inner structural members 46-- do not have feet.  This is also shown in at least Byrne Figures 2A/2B/3.  Therefore, when considering how to modify the Whaley structural support frame into discrete unitary members, as taught by Byrne, one of ordinary skill in the art would be motivated to include the Whaley support base on the first structural members, but exclude the support base on the second structural members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the structural assembly, as taught by Whaley, from outer discrete unitary members, and inner discrete unitary members, as taught by Byrne, to provide a multi-pump --or multi-plex-- (Paragraph 0078) power end housing which is easily assembled (Byrne Paragraph 0006) and increases fluid volume flow due to the increase in pumping chambers.
Since Byrne taught the use of a multiplex pump with discrete unitary structural members, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the Whaley crankshaft and crosshead structure, since it has been held a mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Once the teachings of Byrne are modified into Whaley, the duplication of the Whaley essential working parts results in a plurality of crankshafts (duplicated Whaley crankshafts, as shown in Whaley Figure 1A above), a plurality of crossheads (Whaley 34) pivotably connected (as shown in Whaley Figure 1A above) with a corresponding one of the crankshafts (as shown in Whaley Figure 1A above), and a plurality of structural members (the Whaley structural support frame, as shown in Figure 1A, modified into discrete, unitary members, as taught by Byrne Elements 42/44/46) that are each a discrete, unitary member (as taught by Byrne).
As to Claim 17, Whaley, as modified, teaches all the limitations of Claim 16, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) comprises a spacer frame (Whaley stay rods 13) fastened to (Whaley Paragraph 0024) the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, the Whaley stay rods 13 must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the spacer frame (Whaley stay rods 13) must also be fastened to the Whaley support base via the Whaley structural support frame.
As to Claim 18, Whaley, as modified, teaches all the limitations of Claim 16, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) is vertically supported by direct contact with the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).
As to Claim 20, Whaley teaches an apparatus (10) comprising: a reciprocating pump (10) comprising a power end (14), a fluid end (12), and a spacer section (the section in Figure 1A which includes stay rods 13) interposing (as shown in Figure 1A) the power (14) and fluid (12) ends, wherein the power end (14) comprises: a crankcase portion (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above) comprising a crankcase frame (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above) and a crankshaft (see Figure 1A in the Claim 16 rejection above) protruding from (the crankshaft protrudes radially inward from the crankcase frame, as shown in Figure 1A) the crankcase frame (the portion surrounding crankshaft 60, in Figure 1A; see Figure 1A in the Claim 1 rejection above); a crosshead portion (the portion surrounding cylinder 26, in Figure 1A; see Figure 1A in the Claim 1 rejection above) comprising a crosshead support frame (the portion surrounding cylinder 26, in Figure 1A; see Figure 1A in the Claim 1 rejection above) and a crosshead (34) pivotably connected (see Figure 1A in the Claim 16 rejection above) with an end (see Figure 1A in the Claim 16 rejection above; this is broadly interpreted to be the end which contains the pin of the crankshaft, as shown in Whaley Figure 1A) of the crankshaft (see Figure 1A in the Claim 16 rejection above) protruding from the crankcase frame (see Figure 1A in the Claim 16 rejection above); and a structural support frame (as shown in Figure 1A) comprising: a first structural member (as shown in Figure 1A in the Claim 1 rejection above), wherein the first structural member forms: a portion of the crankcase frame (the portion surrounding crankshaft 60, in Figure 1A); a portion of the crosshead support frame (the portion surrounding cylinder 26, in Figure 1A); and a portion of a support base (as shown in Figure 1A in the Claim 1 rejection above), wherein the support base portion extends horizontally below the entire crosshead support portion and the spacer frame (as shown in Figure 1A in the Claim 1 rejection above), and wherein the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) is fastened to or vertically supported by the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).
Whaley does not teach a plurality of crankshafts, a plurality of crossheads pivotably connected with a corresponding one of the crankshafts, a structural support frame comprising: a plurality of first structural members that are each a discrete, unitary member…and a plurality of second structural members that are each a discrete, unitary member, wherein each second structural member forms a portion of the crankcase frame and a portion of the crosshead support frame but not the support base.
Byrne describes a similar reciprocating pump, and teaches a multiplex pump (Paragraph 0094) where the structural support frame (as shown in Figure 8) comprises a plurality of first structural members (42/44) that are each a discrete, unitary member (as shown in Figure 8)…and a plurality of second structural members (46, as shown in Figure 8) that are each a discrete, unitary member (as shown in Figure 8), wherein each second structural member (46) and interposed between (as shown in Byrne Figures 8/9) the first structural members (42/44), wherein each second structural member (46) forms a portion of the crankcase frame (the right side of Figure 8) and a portion of the crosshead support frame (the left side of Figure 8) but not the support base.  Byrne Paragraph 0079 discusses various scenarios where the first structural members --outer structural members 42/44-- have feet 52, but the second structural members --inner structural members 46-- do not have feet.  This is also shown in at least Byrne Figures 2A/2B/3.  Therefore, when considering how to modify the Whaley structural support frame into discrete unitary members, as taught by Byrne, one of ordinary skill in the art would be motivated to include the Whaley support base on the first structural members, but exclude the support base on the second structural members.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the structural assembly, as taught by Whaley, from outer discrete unitary members, and inner discrete unitary members, as taught by Byrne, to provide a multi-pump --or multi-plex-- (Paragraph 0078) power end housing which is easily assembled (Byrne Paragraph 0006) and increases fluid volume flow due to the increase in pumping chambers.
Since Byrne taught the use of a multiplex pump with discrete unitary structural members, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the Whaley crankshaft and crosshead structure, since it has been held a mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Once the teachings of Byrne are modified into Whaley, the duplication of the Whaley essential working parts results in a plurality of crankshafts (duplicated Whaley crankshafts, as shown in Whaley Figure 1A above), a plurality of crossheads (Whaley 34) pivotably connected (as shown in Whaley Figure 1A above) with a corresponding one of the crankshafts (as shown in Whaley Figure 1A above), and a plurality of structural members (the Whaley structural support frame, as shown in Figure 1A, modified into discrete, unitary members, as taught by Byrne Elements 42/44/46) that are each a discrete, unitary member (as taught by Byrne).

Claims 8-10, 12-15 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley, in view of Byrne, further in view of Kumar (U.S. PGPub 2019/0136840).
As to Claim 8, Whaley, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the reciprocating pump (Whaley 10, modified by Byrne) further comprises a plurality of tie rods (Whaley 13, as shown in Whaley Figures 1A/2).
Although it appears Whaley teaches a tie rod through a tube, Whaley is silent on the structural makeup of the stay/tie rod assembly, so does not explicitly teach each tie rod connecting a corresponding one of the spacer members to the crosshead support frame.
Kumar describes a similar reciprocating pump, and teaches each tie rod connecting a corresponding spacer member (Kumar stay/tie rod assembly includes both the tie rod 18 and tubes) to the crosshead support frame (see Figure 2 below).

    PNG
    media_image4.png
    592
    767
    media_image4.png
    Greyscale

Kumar Figure 2, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the tie-rod assembly, as taught by Whaley, as modified, from a tie rod and tube, as taught by Kumar.  This assembly is well-known to provide consistent spacing between structures while allowing for proper applied fixing means pressure.
As to Claim 9, Whaley, as modified, teaches all the limitations of Claims 1, 7 & 8, and continues to teach each tie rod (Kumar 18) of the plurality of tie rods (Kumar 18) extends through a bore (Kumar Paragraph 0018, as shown in Kumar Figure 2) in the corresponding spacer member (Kumar tube, as described in Kumar Paragraph 0018).  Although Kumar does not explicitly teach the tie rod extending through a bore, one of ordinary skill in the art would conclude, based on the description in Kumar Paragraph 0018 and Kumar Figures 1-3, the Kumar tie rod 18 extends through a bore in the tube of tie rod assembly 16.
As to Claim 10, Whaley, as modified, teaches all the limitations of Claims 1, 7 & 8, and continues to teach at least two spacer members (Kumar tubes) of the plurality of spacer members (Kumar tubes) are fastened to the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, each of the Whaley stay rods 13 --modified by the Kumar tie rod assembly 16-- must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the Whaley stay rods 13, modified by Kumar, must also be fastened to the Whaley support base via the Whaley structural support frame.
As to Claim 12, Whaley, as modified, teaches all the limitations of Claims 1 & 4, and continues to teach the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) comprises a spacer frame (at least Whaley 13, as shown in Whaley Figure 1A; see Whaley Figure 2 in the Claim 7 rejection above) comprising a plurality of spacer members, (Whaley 13) each of the plurality of spacer members (Whaley 13) disposed between the fluid end (Whaley 12) and a corresponding one of the first structural members.  Byrne Paragraph 0079 discusses various scenarios where the first structural members --outer structural members 42/44-- have feet 52, but the second structural members --inner structural members 46-- do not have feet.  This is also shown in at least Byrne Figures 2A/2B/3.  Therefore, when considering how to modify the Whaley structural support frame into discrete unitary members, as taught by Byrne, one of ordinary skill in the art would be motivated to include the Whaley support base on the first structural members, but exclude the support base on the second structural members.
Although both Whaley and Byrne describe spacer members between the power end and the fluid end, neither Whaley nor Byrne explicitly teach the spacer section comprises a spacer frame comprising a plurality of spacer members each disposed between the fluid end and a corresponding one of the first and second structural members.  
Kumar describes a similar reciprocating pump, and teaches the spacer section (the section between 14 and 20 in Kumar Figure 1) comprises a spacer frame (16) comprising a plurality of spacer members (16), each of the plurality of spacer members (16) disposed between (as shown in Kumar Figure 1) the fluid end (14) and a corresponding one of the first and second structural members (see Kumar Figure 2 in the Claim 8 rejection above).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to assemble multiple tie-rod assemblies, as taught by Whaley, as modified, in an arrangement, as taught by Kumar, to provide even spacing along between the entirety of the power and fluid ends, ensuring proper alignment of the pump crank rods.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to make the tie-rod assembly, as taught by Whaley, as modified, from a tie rod and tube, as taught by Kumar.  This assembly is well-known to provide consistent spacing between structures while allowing for proper applied fixing means pressure.
As to Claim 13, Whaley, as modified, teaches all the limitations of Claims 1 & 12, and continues to teach the reciprocating pump (Whaley 10, as modified) further comprises a plurality of tie rods (Kumar 18) each of the plurality of tie rods (Kumar 18) connecting a corresponding one of the spacer members (Kumar stay/tie rod assembly includes both the tie rod 18 and tubes) to the corresponding one of the first and second structural members (see Kumar Figure 2 in the Claim 8 rejection above).
As to Claim 14, Whaley, as modified, teaches all the limitations of Claims 1, 12 & 13, and continues to teach at least two spacer members of the plurality of spacer members (Kumar tubes) are fastened to the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, each of the Whaley stay rods 13 --modified by the Kumar tie rod assembly 16-- must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the Whaley stay rods 13, modified by Kumar, must also be fastened to the Whaley support base via the Whaley structural support frame.
As to Claim 15, Whaley, as modified, teaches all the limitations of Claims 1 & 12, and continues to teach the spacer members (Kumar tubes) are comprised of outer spacer members (the outermost tubes of the Kumar rod assembly 16, as shown in Kumar Figure 2 in the Claim 8 rejection above), the outer spacer members (the outermost tubes of the Kumar rod assembly 16, as shown in Kumar Figure 2 in the Claim 8 rejection above) are each fastened to the portion of a corresponding first structural member (as shown in Whaley Figure 1A in the Claim 1 rejection above, modified into discrete unitary members by Byrne) of the first structural members that form the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, each of the Whaley stay rods 13 --modified by the Kumar tie rod assembly 16-- must be fastened to the Whaley structural support frame, modified by Byrne to include first and second structural members, to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the Whaley stay rods 13, modified by Kumar, must also be fastened to the Whaley support base via the Whaley structural support frame.

As to Claim 19, Whaley, as modified, teaches all the limitations of Claim 16, and continues to teach each of the plurality of second structural members (Byrne 46) are interposed between (as shown in Byrne Figures 8/9) the first structural members (Whaley structural support frame, modified by Byrne as represented by Byrne 42/44); the spacer section (as shown in Whaley Figure 1A in the Claim 1 rejection above) comprises a spacer frame (at least Whaley 13, as shown in Whaley Figure 1A; see Whaley Figure 2 in the Claim 7 rejection above) comprising a plurality of spacer members (Whaley 13) each of the plurality of spacer members (Whaley 13) disposed between the fluid end (Whaley 12) and a corresponding one of the first structural members.
Although both Whaley and Byrne describe spacer members between the power end and the fluid end, neither Whaley nor Byrne explicitly teach the spacer section comprises a spacer frame comprising a plurality of spacer members each disposed between the fluid end and a corresponding one of the first and second structural members; the reciprocating pump further comprises a plurality of tie rods each of the plurality of tie rods connecting a corresponding spacer member to the corresponding one of the first and second structural members; and at least two of the spacer members of the plurality of spacer members are fastened to portions of the corresponding first structural members that form the support base.
Kumar describes a similar reciprocating pump, and teaches the spacer section (the section between 14 and 20 in Kumar Figure 1) comprises a spacer frame (16) comprising a plurality of spacer members (16) each of the plurality of spacer members (16) disposed between (as shown in Kumar Figure 1) the fluid end (14) and a corresponding one of the first and second structural members (see Kumar Figure 2 in the Claim 8 rejection above); the reciprocating pump further comprises a plurality of tie rods (Kumar 18) each of the plurality of tie rods (18) connecting a corresponding spacer member (Kumar stay/tie rod assembly includes both the tie rod 18 and tubes) to the corresponding one of the first and second structural members (see Kumar Figure 2 in the Claim 8 rejection above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to assemble multiple tie-rod assemblies, as taught by Whaley, as modified, in an arrangement, as taught by Kumar, to provide even spacing along between the entirety of the power and fluid ends, ensuring proper alignment of the pump crank rods.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to make the tie-rod assembly, as taught by Whaley, as modified, from a tie rod and tube, as taught by Kumar.  This assembly is well-known to provide consistent spacing between structures while allowing for proper applied fixing means pressure.
The result of modifying Kumar into Whaley, as modified, results in at least two spacer members of the plurality of spacer members (Kumar tubes) are fastened to the support base (as shown in Whaley Figure 1A in the Claim 1 rejection above).  As shown in Whaley Figure 1A, each of the Whaley stay rods 13 --modified by the Kumar tie rod assembly 16-- must be fastened to the Whaley structural support frame to keep the full pump structure together.  Since the Whaley support base is part of the Whaley structural support frame, the Whaley stay rods 13, modified by Kumar, must also be fastened to the Whaley support base via the Whaley structural support frame.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
Regarding the claim objections, Applicant did not address each of the previous claim objections, so a few still remain, as described above.
Regarding the 112 rejections, Applicant did not address each of the previous rejections, and new rejections due to the claim amendments are presented above.
Regarding the 103 rejections, Applicant mostly states the claims are amended to provide clarity.  However, these clarifying amendments do not address the 103 rejections specifically.
Applicant does argue Byrne teaches the use of feet to segments 46 (see Applicant Remarks Page 11).  Examiner agrees this is stated by Byrne.  However, Applicant’s statement fails to consider all of the material within Byrne Paragraphs 0079/0080.  As stated above “Byrne Paragraph 0079 discusses various scenarios where the first structural members --outer structural members 42/44-- have feet 52, but the second structural members --inner structural members 46-- do not have feet.  This is also shown in at least Byrne Figures 2A/2B/3.  Therefore, when considering how to modify the Whaley structural support frame into discrete unitary members, as taught by Byrne, one of ordinary skill in the art would be motivated to include the Whaley support base on the first structural members, but exclude the support base on the second structural members.”  It should also be noted Byrne explicitly states “the feet 52 are separately attachable to the segments 42, 44 and/or 46”, which would make the feet separate from middle segments 46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746